Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

	An element in a claim for a combination may be expressed as a means or step for performing a 	specified function without the recital of structure, material, or acts in support thereof, and such 	claim shall be construed to cover the corresponding structure, material, or acts described in the 	specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
	(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “analysis module” and “reporting module” in claim 7.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and 	distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 3 recites the limitation “the desired condition data” in line 4.  There is insufficient antecedent basis for this limitations in the claims.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
best” in claim 2 is a relative term which renders the claim indefinite. The term “best” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide a standard for ascertaining what factor or factors make a product “best fit for market consumption.”  For examination purposes, the term "best" has been construed to be include situations where a product is optimized for one or more conditions, such as preservation and freshness.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4, 6, 7, and 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites a method of organizing human activity because the claim recites a method that allows users to enter a delivery order, monitor a product in the delivery order, send product condition updates based on the monitoring, and archive the product condition data.  This is a method of managing personal behavior or relationships or interactions between people.  The mere nominal recitation of a user interface device and computer readable storage medium does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of entering, monitoring, sending, and archiving in a computer environment.  The claimed user interface device and computer readable storage medium are recited at a high level of generality and are merely invoked as tools to send, receive, and store data.  Similarly, the claimed environmental control assembly is recited at a high level of generality and is 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of entering, monitoring, sending, and archiving in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 4 and 6 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claim 4 adds the additional element of controlling the environmental control assembly via the first remote user interface device.  This additional element does not integrate the judicial exception into a practical application. Such elements merely make up the generically described components on which the judicial exception is implemented.  The claimed first remote user interface device and environmental control assembly are recited at a high level of generality and are merely invoked as tools for applying the abstract information coordination process.  Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the abstract information coordination process in a computer environment (e.g., using a user interface device and environmental control assembly). Thus, even when 
	Claim 6 adds the step of inputting data into a database.  This process does not integrated the judicial exception into a practical application.  Instead, the inputting data limitation merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. 
	Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The inputting data limitation is judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 
	Claim 2 recites a mental process because the claim recites a method that evaluates a proposed delivery task for acceptance or rejection.  This is a method that can be performed in the human mind.  For example, a human can evaluate a pizza delivery request (proposed delivery task) for acceptance.  The mere nominal recitation of an analysis module does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of evaluating in a computer environment.  The claimed analysis module is recited at a high level of generality and is merely invoked as a tool to evaluate data (a proposed delivery task).  Simply implementing the abstract idea on a generic computer is not a practical 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of evaluating in a computer environment (i.e., using an analysis module). Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claim 3 is directed to substantially the same abstract idea as claim 2 and is rejected for substantially the same reasons.  Claim 3 further narrows the abstract idea of claim 2 by listing factors to evaluate when determining whether to accept or reject the proposed delivery task.  Claim 3 does not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claim 7 recites a method of organizing human activity because the claim recites communicating between an analysis module, a cargo transport system, a user interface, databases, and a reporting module.  This is analogous to a method of communicating between people (i.e., managing personal behavior or relationships or interactions between people).  For example, a user (via the user interface) can communicate with a manager (analysis module), who can communicate with the cargo transport system.  An employee (destination database) can receive data from the user and provide data to the manager.  The mere nominal recitation of components, such as a module, interface, databases, and a computer readable storage medium, does not take the claim out of the organizing human interactions grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of communicating, receiving and providing in a computer environment.  The claimed modules, interface, databases, and computer readable storage 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of communicating, receiving and providing in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 10-18 are directed to substantially the same abstract idea as claim 7 and are rejected for substantially the same reasons.  Claims 13-18 further narrow the abstract idea of claim 7 by e.g., defining the data being communicated (e.g., destination, product condition, sensor data, customers, command signal).  These limitations do not integrate the judicial exception into a practical application. The claim as a whole merely describes how to generally link the use of the abstract idea (i.e., managing interactions between people) to a particular technology environment or field of use (i.e., by defining the information communicated between people).  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.
	Claims 13-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims merely describes how to generally link the use of the abstract idea to a particular technology environment or field of use. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 10 and 11 further narrow the abstract idea of claim 7 by e.g., defining where data is sent/stored (i.e., to a reporting module, in a database).  These limitations do not integrate the judicial 
	Claims 10 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The process of sending and storing data is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  For these reasons, there is no inventive concept in the claims, and thus they are ineligible. 
	Claim 19 further narrows the abstract idea of claim 7 by e.g., defining that the first remote user interface is wireless.  This limitation does not integrated the judicial exception into a practical application. The claim as a whole merely describes how to generally link the use of the abstract idea to a particular technology environment or field of use (i.e., wireless communication).  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally link the use of the abstract idea to a particular technology environment or field of use (i.e., wireless communication).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claim 12 recites wherein the analysis module is configured to execute an algorithm utilizing at least the destination data and the sensor data to determine a predicted product condition upon arrival.  
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of determining a prediction in a computer environment.  The claimed analysis module is recited at a high level of generality and is merely invoked as a tool to determine the prediction.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of determining a prediction in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westcott et al. (U.S. Patent Application Publication No. 2014/0180953).
	Regarding Claim 1, Westcott teaches a computer implemented method of operating an information coordination system of a cargo transport system comprising:  entering a proposed delivery task into a first remote user interface device (see “the present invention provides a network for distributing perishable goods using a plurality of mobile storage containers carried by a multiplicity of ships or other transportation vehicles in real time. The network comprises a remote central control station, a loading facility control station and a plurality of local control units. The remote central control station is configured to receive data concerning perishable goods to be transported from originating locations to destination locations. For example, a shipper may submit data concerning amounts of a perishable good that it wishes to ship from a port in one country to a port in a second country” in [0026], “The local control unit will also typically include conventional data input and output ports as well as radio devices to allow communication with external interfaces, and in particular to allow communication with the remote central control station” in [0044]);
	wherein the proposed delivery task includes an initial condition (see “information may be provided to the remote central control station which is useful in adjusting the conditions within the mobile storage container to achieve the target ripeness. Such additional information may include … the conditions of the perishable goods at harvest, the conditions of the perishable goods immediately prior and a desired delivery condition (see “different local control parameters can be set to achieve different degrees of ripeness at the arrival in each of the containers, with the commodity in some of the containers ready for immediate distribution whereas the commodity in the others may be intended for later distribution” in [0046]);
	monitoring a product for a specified condition utilizing an environmental control assembly of the cargo transport system (see “FIG. 3 illustrates an exemplary local control unit which is configured for mounting within a mobile storage unit, typically including a conventional controller having refrigeration and other environmental control capabilities. The local control unit will typically further include sensors for measuring ambient conditions within the mobile storage container, including for example a CO2 sensor, an O2 sensor, a temperature sensor, a relative humidity sensor, an ethylene concentration sensor, a door position sensor (to detect whether or not the door is opened or closed), an ozone concentration sensor, and others as needed” in [0044]); and
	sending condition updates associated with the monitoring to the first remote user interface (see “The local control unit sends information about the environmental conditions within the container, its location, its status, and about events it detects to the central remote control and monitoring station at regular intervals and in response to specific events (e.g., power off, alarms, etc.)” in [0040], “The local control unit will also typically include conventional data input and output ports as well as radio devices to allow communication with external interfaces, and in particular to allow communication with the remote central control station, the loading facility control station, and any intermediate control receivers and stations which may be employed. Furthermore, the local control unit will include a GPS receiver in order to track the position of the mobile storage unit during transport” in [0044]); and
	archiving the monitored product condition data into a computer readable storage medium of and by the information coordination system (see “A remote control unit in the mobile storage 

	Regarding Claim 2, Westcott teaches evaluating the proposed delivery task by an analysis module for acceptance or rejection (see “the network is configured so that the remote central control station will transmit data to the loading facility control station to assign particular perishable goods to be loaded into particular mobile storage containers” in [0027]).  The proposed delivery task (goods to be loaded into mobile storage containers) is evaluated for “acceptance”.
	Regarding Claim 3, Westcott teaches wherein at least one of product type data, customer data, time in transport data, initial product condition data associated with the initial condition and arriving product condition data associated with the desired condition data is applied to evaluate the proposed delivery task (see “information may be provided to the remote central control station which is useful in adjusting the conditions within the mobile storage container to achieve the target ripeness. Such additional information may include scheduling factors, the nature of the perishable goods, the conditions of the perishable goods at harvest, the conditions of the perishable goods immediately prior to loading and shipment, the shipment route, any changes which may occur to the shipment route during the course of shipment, other events during shipment, regulatory requirements, and/or instructions from the shipper or receiver of the perishable goods” in [0023]).
	Regarding Claim 4, Westcott teaches controlling the environmental control assembly via the first remote user interface device (see “measuring a value of one or more controlled conditions within .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Westcott in view of Wilkinson et al. (U.S. Patent Application Publication No. 2017/0364860).
	Westcott teaches the limitations of claim 1 as discussed above.  Westcott does not explicitly teach, however Wilkinson teaches inputting customer feedback data into a database via a second remote user interface device (see “present a feedback prompt via the user interface device, receive a customer response to the feedback prompt via the user interface device, and update, via the communication device, a customer profile associated with the customer in the customer database based on the customer response” in [0257]).  
	It would have been obvious to a person having ordinary skill in the art to include in cargo transport system of Westcott the customer feedback database of Wilkinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a cargo transport system having a customer feedback database.	
Claims 7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott in view of Bermudez Rodriguez (U.S. Patent Application Publication No. 2017/0255901) and Li (U.S. Patent Application Publication No. 2015/0379596)
	Regarding Claim 7, Westcott teaches an information coordination system of a cargo transport system comprising:  an analysis module configured to communicate with the cargo transport system (see “The remote central control station is configured to receive data concerning perishable goods to be transported from originating locations to destination locations” in [0026]);	
	a first remote user interface configured to communicate with the analysis module (see “a user interface that authorized users can access via the public internet, though a mobile application or through a web browser” in [0041]); and
	a destination database configured to receive destination data from the first remote user interface and provide the data to the analysis module for execution (see “databases showing weather, ship locations, shipping schedules, and other information which may affect the timing or routing of a particular ship or transportation vehicle” in [0045]),
	wherein the data includes a product destination (see “Information regarding the amount of a perishable commodity or goods to be transported from said originating location to one or more destination locations is provided to a remote central control station. The remote central control station assigns portions of the perishable goods to specific mobile storage containers based at least partly on the ability of the local control unit to preserve the perishable goods during transportation from the originating location to the destination location” in [0018]);
	a sensor data database configured to receive sensor data from the cargo transport system (see “The central remote control and monitoring station can monitor and control many local control units simultaneously. It processes and stores the data sent from the local control units to enhance or filter the 
	a reporting module configured to communicate with the first remote user interface for providing at least a product condition update of a product in transport and associated with the sensor data (see “The central remote control and monitoring station can … detect abnormal conditions or events of interest, generate reports, and send user notifications” in [0041]).
	Westcott does not explicitly teach, however Bermudez Rodriguez teaches wherein the destination database is at least part of at least one computer readable storage medium, wherein the sensor data database is at least part of at least one computer readable storage medium (see “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing” in [0125]).
	It would have been obvious to a person having ordinary skill in the art to include in cargo transport system of Westcott the databases that are at least part of a computer readable storage medium as taught in Bermudez Rodriguez since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 
	Westcott does not explicitly teach, however Li teaches wherein a desired product condition is pre-stored in the destination database (see “the Intention Database 3200 typically comprises … an identifier of the item to be bought, Buyer information, the desired condition and quantity” in [0070]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element wherein a desired product condition is pre-stored in a database as taught in Li with the cargo transport system of Westcott with the motivation to enable the matching of buyers and sellers (Li [0110]).
	Regarding Claim 12, Westcott, Bermudez Rodriguez, and Li teaches the limitations of claim 7 as discussed above.  Westcott does not explicitly teach, however Bermudez Rodriguez teaches wherein the analysis module is configured to execute an algorithm utilizing at least the destination data and the sensor data to determine a predicted product condition upon arrival (see “if produce is being transported in a semi-trailer from, e.g., California to the east coast of the United States, sensors in the proximity of the produce may monitor the environmental conditions and transmit this information to the geospatial database … from the data analysis and the determinations made by the geospatial database, a system user may be able to predict the condition of the produce at any point during its travels in a supply chain, including its arrival in at a final destination” in [0025]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of predicting the product condition taught in Bermudez Rodriguez with cargo transport system of Westcott with the motivation of improving the condition of the product upon its arrival at the final destination as taught by Bermudez Rodriguez ([0025]).
Claim 13, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 12 as discussed above.  Westcott further teaches wherein the destination data includes a destination and a desired product condition upon arrival (see “different local control parameters can be set to achieve different degrees of ripeness at the arrival in each of the containers, with the commodity in some of the containers ready for immediate distribution whereas the commodity in the others may be intended for later distribution” in [0046]).  
	Regarding Claim 14, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 13 as discussed above.  Westcott further teaches wherein the product is produce and the product condition is ripeness (see “The methods and systems according to the present invention provide for controlled distribution of perishable goods, typically produce such as fruits and vegetables” in [0009], “based on requirements from the retailer, different local control parameters can be set to achieve different degrees of ripeness at the arrival in each of the containers, with the commodity in some of the containers ready for immediate distribution whereas the commodity in the others may be intended for later distribution” in [0046]).  
	Regarding Claim 15, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 14 as discussed above.  Westcott further teaches wherein the product condition is best fit for market consumption (see “the present invention relates to methods and systems for individually controlling storage conditions within multiple storage containers in real time to optimize the preservation and freshness of fruits, vegetables, and other perishable goods therein” in [0003]).  If preservation and freshness of product is optimized, then the product’s condition may be best fit for market consumption.
	Regarding Claim 16, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 13 as discussed above.  Westcott further teaches wherein the destination data includes an initial condition (see “the conditions of the goods when they are loaded at a loading facility into the mobile storage containers may be noted at the remote central control station” in [0012]). 
Claim 17, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 13 as discussed above.  Westcott further teaches wherein the desired product condition is associated with a specific customer stored as data in the destination database (see “based on requirements from the retailer, different local control parameters can be set to achieve different degrees of ripeness at the arrival in each of the containers, with the commodity in some of the containers ready for immediate distribution whereas the commodity in the others may be intended for later distribution” in [0046]).
	Regarding Claim 18, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 12 as discussed above.  Westcott further teaches wherein the analysis module is configured to output a command signal to the cargo transport system to control the product condition (see “The remote central control station is thus able to compare a monitored temperature with the required cold treatment protocol and can transmit a temperature control signal to a local control unit in the mobile transport container as necessary in order to maintain or adjust the temperature within the mobile transport container” in [0024]).
	Regarding Claim 19, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 7 as discussed above.  Westcott further teaches wherein the first remote user interface is wireless (see “The system provides for wirelessly or otherwise transmitting control parameters from the remote central control station to the control units in order to control conditions within the mobile storage containers” in [0017]).
	Regarding Claim 20, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 18 as discussed above.  Westcott further teaches wherein the analysis module includes a satellite navigation system receiver circuit for determining current location of the product during transport (see “The local control unit is equipped with wireless communication modems and can communicate with a central remote control and monitoring station through publicly available communication networks, like cellular telephone networks, satellite networks, and the internet. An exemplary embodiment supports .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott in view of Bermudez Rodriguez, Li, and Wilkinson
	Regarding Claim 10, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 7 as discussed above.  Westcott does not explicitly teach, however Wilkinson teaches a second remote user interface configured to send customer feedback data to the reporting module (see “present a feedback prompt via the user interface device, receive a customer response to the feedback prompt via the user interface device” in [0257]).  
	It would have been obvious to a person having ordinary skill in the art to include in cargo transport system of Westcott the customer feedback data of Wilkinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a cargo transport system having a customer feedback data.
	Regarding Claim 11, Westcott, Bermudez Rodriguez, Li, and Wilkinson teaches the limitations of claim 10 as discussed above.  Westcott does not explicitly teach, however Wilkinson teaches wherein the customer feedback data is stored in the destination database (see “present a feedback prompt via the user interface device, receive a customer response to the feedback prompt via the user interface device” in [0257], “The customer profile database 1914 may be configured store customer profiles for a plurality of customers of a home delivery service. Each customer profile may comprise one or more of customer name, customer address” in [0188]).  
.
Response to Arguments
Applicant's arguments filed March 8th, 2021 have been fully considered but they are not persuasive. 	
Applicant argues that in regards to the 35 U.S.C. 112(b) rejection to claim 15, “the term ‘best fit for market consumption’ means (by definition) optimized for market consumption.”  The specification does not define what is optimal for market consumption.  Claim 14 (from which claim 15 depends upon) defines that “the product condition is ripeness” and claim 15 recites that “the product condition is best fit for market consumption.”  The specification does not define what level of ripeness is optimal or best for market consumption.  For example, is it more optimal for market consumption to have an avocado that is 10 days away from achieving ripeness or an avocado that is 2 days away from achieving ripeness?  The specification does not define whether it is best/optimal to have a ripe product for market consumption or an under-ripe product for market consumption.
	Applicant also argues that “the term ‘market consumption’ is inherently understood to mean preservation and freshness.”  In one example, seafood may be best preserved by freezing or drying, but this may not be optimal for market consumption.  The specification does not give any guidance as to what factors make a product best or optimal for market consumption.  This may very well be dependent upon the consumer – e.g., one consumer may prefer frozen seafood while another consumer prefers 
Regarding the 35 U.S.C. 101 rejection, Applicant argues that “Independent claims 1 and 7 are currently amended adding computer readable storage mediums.”  As described more fully above, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Regarding the prior art rejections, Applicant argues that “Westcott does not disclose ‘entering a proposed delivery task into a first remote user interface device (172)’ as recited in claim 1.”  Westcott discloses that “a shipper may submit data concerning amounts of a perishable good that it wishes to ship from a port in one country to a port in a second country” in [0026], “The central remote control and monitoring station can send data and commands back to the local control unit” in [0040], “It provides a user interface that authorized users can access via the public internet, though a mobile application or through a web browser, as well as mechanisms to integrate with the back-end applications from multiple customers, such as customer supply-chain management tools and enterprise resource planning (ERP) systems” in [0041].  The “perishable good that it wishes to ship” and “user interface” teach the “proposed delivery task” and “remote user interface device,” respectively, recited in claim 1.  
Applicant argues that “Westcott does not disclose utilization of the output port to send ‘condition updates associated with the monitoring to the first remote user interface’ as recited in claim 1.”  Westcott discloses that “The local control unit sends information about the environmental conditions within the container, its location, its status, and about events it detects to the central remote control and monitoring station at regular intervals and in response to specific events (e.g., power off, alarms, etc.)” in [0040].  The “central remote control and monitoring station” discloses the “first remote user interface” recited in claim 1.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bilibin et al. (U.S. Patent No. 7,818,267) teaches weight rules for determining whether a particular carrier supports shipping of a particular parcel.
	Dietrich et al. (U.S. Patent No. 5,630,070) teaches analyzing numerous parameters to determine whether it is profitable for a manufacturing company to accept and ship a specified order.
	Envarli et al. (U.S. Patent Application Publication No. 2011/0313807) teaches a shipping method including determining whether to accept a new order by evaluating currently accepted orders along with the new order against available inventory.
	Gibbon et al. (U.S. Patent No. 9,626,639) teaches a method including a courier response that indicates whether the courier accepts or declines the dispatch notification, wherein the courier response is based on an evaluation of the item to be shipped.
	Gorlin (U.S. Patent Application Publication No. 2016/0019496) teaches a method including wherein a driver determines whether to accept a delivery task. 
	Obaidi (U.S. Patent Application Publication No. 2017/0090484) teaches a system including a package evaluation module adapted to receive information collected by sensors and determine whether to accept an item for delivery.
	Reiss et al. (U.S. Patent No. 9,639,908) teaches a method including a determining whether a courier is willing to accept a delivery job of delivering an order to the buyer.
	Wang et al. (U.S. Patent Application Publication No. 2017/0178070) teaches a method of using predictive data analysis to determine whether to accept a shipment order and/or to control a schedule of a truck, ship, or other vehicle transporting perishable goods.

Cardinale (U.S. Patent Application Publication No. 2004/0004111) teaches a proposed delivery task including an initial and desired delivery condition of unfrozen.
Chiang (U.S. Patent Application Publication No. 2008/0289513) teaches a method of purchasing and receiving unripe fruit to avoid damage during shipment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
April 5, 2021